Counsel Fin. Holdings LLC v Sullivan Law, L.L.C. (2022 NY Slip Op 06413)





Counsel Fin. Holdings LLC v Sullivan Law, L.L.C.


2022 NY Slip Op 06413


Decided on November 10, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 10, 2022

PRESENT: LINDLEY, J.P., NEMOYER, CURRAN, WINSLOW, AND BANNISTER, JJ. (Filed Nov. 10, 2022.) 


MOTION NO. (501/22) CA 21-00891.

[*1]COUNSEL FINANCIAL HOLDINGS LLC, PLAINTIFF-RESPONDENT, 
vSULLIVAN LAW, L.L.C., ROBERT C. SULLIVAN, BIANCA T. SULLIVAN, JOHN R. BONDON, PARROT PROPERTIES, INC., ROBBA PROPERTIES, L.L.C., AND SOUTH SIDE INVESTMENT COMPANY, DEFENDANTS-APPELLANTS. (APPEAL NO. 2.)

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.